DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and  8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yu et al. ( Yu, US 2015/0364386) of IDS record.
Regarding claim 1, Yu shows a package structure, comprising: a circuit substrate ( carrier 101 in FIG. 6 and [0015]); a semiconductor package ( semiconductor device 400 in FIG. 6) disposed on the circuit substrate (carrier 101), wherein the semiconductor package comprises a center region ( stacked devices 605) and side regions (stacked devices 603 and 607) surrounding the center region ( stacked devices 605); first bump structures ( first connectors 301 in FIG. 3 and [0041]) disposed on the center region of the semiconductor package and electrically connecting the semiconductor package ( semiconductor device 400) to the circuit substrate (carrier 101); and second bump structures (second bump structure 303 as shown in Fig. 3) disposed on the side regions of the semiconductor package and electrically connecting the semiconductor package to the circuit substrate (see FIGs 1-6), wherein the first bump structures and the second bump structures have different heights and different shapes ( see FIG. 3).  
Regarding claim 2, Yu shows a package structure, comprising wherein the first bump structures have an oval shape while the second bump structures have a circular shape, and a maximum width W1 of the first bump structures is greater than a maximum width W2 of the second bump structures (see FIG. 3 and [0052]+).  
Regarding claim 3, Yu shows a package structure, comprising wherein a height of the first bump ( bump structure 301 in FGI. 3) structures is smaller than a height of the second bump structures (Bump structure 303 see FIG. 3).  
Regarding claim 8, Yu shows a package structure, comprising wherein  the first bump structures have a circular shape while the second bump structures have an oval shape, and a maximum width of the first bump structures is smaller than a maximum width of the second bump structures (see FIG. 3 and related text).  
Regarding claim 9, Yu shows a package structure, comprising wherein the first bump structures and the second bump structures respectively include metal pillars and solders disposed on the metal pillars, and the heights of the first bump structures and the second bump structures are defined as a total height of the metal pillars and the solders (see FIG. 3 and related text). 
Regarding claim 10, Yu shows a package structure,  comprising: a circuit substrate ( carrier 101 in FIGs. 1-6); an interposer structure (RDLs 201 and [0030]) disposed on and electrically connected to the circuit substrate ( carrier 101 in FIGs. 1-6); a plurality of bump ( first second connectors 301-303 in FIGs. 1-6 and [0032]+) disposed in between the circuit substrate (carrier 101) and the interposer structure (RDLs 201), and electrically connecting the interposer structure to the circuit substrate (see FIGs. 1-6), wherein the plurality of bump structures disposed on a first region ( SAC 405 in FIG. 4 and [0032]) of the interposer structure are spaced apart from one another by a first spacing ( see FIG. 4), and the plurality of bump structures disposed on a second region ( SAC 403 in FIG. 4) of the interposer structure are spaced apart from one another by a second spacing, wherein the second spacing is different than the first spacing (see FIGs. 1-6), and wherein the plurality of bump structures disposed on the first region and the second region have different sizes (see FIGs. 1-6); a plurality of semiconductor dies (dies 105) disposed on a backside surface of the interposer structure and electrically connected to the interposer structure (see FIG. 3); and an insulating encapsulant disposed (encapsulant 103) on the backside surface of the interposer structure and surrounding the plurality of semiconductor dies (dies 105).  
Regarding claim 11, Yu shows a package structure,  comprising, wherein the interposer structure has a smile warpage, and the plurality of bump structures disposed on the first region has a smaller height than the plurality of bump structures disposed on the second region, and the first spacing is smaller than the second spacing (see FIG. 1-3).  
Regarding claim 12, Yu shows a package structure,  comprising, wherein a maximum width W1 of the plurality of bump structures disposed on the first region is greater than a maximum width W2 of the plurality of bump structures disposed on the second region (see FIG. 1-3).  
Regarding claim 13, Yu shows a package structure,  comprising, wherein
the plurality of bump structures disposed on the first region has an oval shape, and the plurality of bump structures disposed on the second region has a circular shape (see FIG. 1-3).  
Regarding claim 14, Yu shows a package structure, comprising, wherein  the interposer structure has a cry warpage, and the plurality of bump structures disposed on the first region has a greater height than the plurality of bump structures disposed on the second region, and the first spacing is greater than the second spacing (see FIG. 1-3).  
Regarding claim 15, Yu shows a package structure, comprising, wherein  a maximum width Wi of the plurality of bump structures disposed on the first region is smaller than a maximum width W2 of the plurality of bump structures disposed on the second region (see FIGs. 1-6).  
Regarding claim 16, Yu shows a package structure comprising: a circuit substrate (carrier 101); an interconnect structure (RDLs 201) disposed on and electrically connected to the circuit substrate ( carrier 101); first bump ( connector 301/303) structures disposed between the circuit substrate (carrier 101) and the interconnect structure; second bump structures (connector 301/303) disposed between the circuit substrate and the interconnect structure (see FIG. 3), wherein the second bump structures have a greater height than first bump structures (see Fig. 3), and the arrangement of the first bump structures on the interconnect structure are more dense than the arrangement of the second bump structures on the interconnect structure (see FIG. 3); and an underfill structure covering the first bump structures and the second bump structures (see FIG. 3 with respect to Fig. 8).  
Regarding claim 17, Yu shows a package structure comprising: a circuit substrate (carrier 101), wherein the first bump structures are disposed on a center region of the interconnect structure, and the second bump structures are disposed on side regions of the interconnect structure aside the center region (see FIG. 3 with respect to Fig. 8).
Allowable Subject Matter
Claims 4-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /ELIAS ULLAH/ Primary Examiner, Art Unit 2893